United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1164
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Willie Jones, also known as Douchy,   *
                                      *    [UNPUBLISHED]
             Appellant.               *
                                 ___________

                             Submitted: July 29, 2004
                                 Filed: August 11, 2004
                              Vacated: August 27, 2004
                             Reinstated: August 3, 2005
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Willie Jones pleaded guilty to two drug offenses, one of which carried a
mandatory term of life imprisonment because of Jones’s two prior felony drug
convictions. After granting the government’s motion for a downward departure based
on Jones’s substantial assistance, the district court1 sentenced Jones to 280 months
imprisonment and 10 years supervised release, and ordered $460 restitution. On


      1
       The Honorable Mark Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
appeal, Jones’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the adequacy of the factual basis for the
plea, and the district court’s application of the Sentencing Guidelines, including the
extent of the downward departure. Having thoroughly reviewed the record, we affirm
for the following reasons.

       Jones acknowledged he committed the acts comprising the elements of the
offenses to which he entered guilty pleas. See United States v. Marks, 38 F.3d 1009,
1012 (8th Cir. 1994), cert. denied, 514 U.S. 1067 (1995). We cannot review the
extent of the downward departure granted by the district court. See United States v.
Williams, 324 F.3d 1049, 1049-50 (8th Cir. 2003) (per curiam). We find no
misapplication of the Sentencing Guidelines, or any other nonfrivolous issues, see
Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm the judgment of the
district court.

       We also grant defense counsel's motion to withdraw. Counsel is reminded of
the obligations under Part V of this Court's Amended Criminal Justice Act Plan.
Specifically, counsel is to advise the defendant of the right to file a petition for writ
of certiorari in the Supreme Court of the United States, and to inform the defendant
as to the merits and likelihood of success in the filing of such a petition. If counsel
determines there are meritorious issues, defense counsel shall assist the defendant in
filing a petition for writ of certiorari. If counsel determines there are no meritorious
issues warranting the filing of a petition for writ of certiorari, counsel shall advise the
defendant of the procedures for filing a petition pro se, and the time limits for the
filing of such a petition. Counsel shall file a certification with the clerk within 30
days certifying that he has complied with his obligations under Part V.
                         ______________________________




                                           -2-